In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-214 CR

NO. 09-07-215 CR

NO. 09-07-216 CR

____________________


JAMES DOUGLAS FRANKLIN, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 99507, 99544, and 99971




MEMORANDUM OPINION 
 James Douglas Franklin, Jr. was convicted and sentenced on indictments for felony
theft and felony criminal mischief.  Franklin filed notices of appeal on April 25, 2007.  The
trial court entered certifications of the defendant's right to appeal in which the court certified
that these are plea-bargain cases and the defendant has no right of appeal.  See Tex. R. App.
P. 25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On April 30, 2007, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a part
of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been supplemented
with amended certifications.
	Because certifications that show the defendant has the right of appeal have not been
made part of the records, the appeals must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	
  
									HOLLIS HORTON
										Justice
 
Opinion Delivered June 20, 2007                                   
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.